Citation Nr: 0213534	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from May 1966 
to March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran's representative has argued that the veteran is 
entitled to a total disability rating based on 
unemployability (TDIU).   In view of the Board's favorable 
disposition of this claim, detailed below, the Board finds 
that any claim of entitlement to TDIU is rendered moot. See 
VAOPGCPREC 6-99 (Jun. 7, 1999); (VA's General Counsel held 
that a claim for a TDIU for a particular service-connected 
disability, or disabilities, may not be considered when the 
veteran already has a 100-percent rating on a schedular 
basis).  See 38 C.F.R. § 4.16(a) (a TDIU only may be assigned 
"where the schedular rating is less than total....").  See 
also Colayong v. West, 12 Vet. App. 524, 537-540 (1999); 
Bowling v. Principi, 15 Vet. App. 1 (2001); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of 
depression, anger, sleep problems, nightmares, audio and 
visual hallucinations, social isolation, and hyper-vigilance.  
The most recent GAF evaluation was 29.  



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran and his representative have been 
informed by the statement of the case and a subsequent 
supplemental statement of the case of the laws and 
regulations pertinent to his claim.  It was indicated in the 
cover letter that was sent with the March 1999 statement of 
the case that the veteran was informed of what he needed to 
do to continue his appeal.  The RO has secured medical 
treatment records and the veteran has been afforded VA 
examinations during his appeal.  He did not appear for a 
scheduled Board hearing at the RO in July 1970.  

Thus, in light of the above, the Board concludes that the 
appellant has had proper notice and that the duty to assist 
has been fulfilled.  There is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
Thus, in light of the above, and due to the favorable 
determination for the veteran that follows, no further 
development is required in order to comply with VA's duty to 
assist.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2001).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2001).  Separate diagnostic codes 
identify the various disabilities. If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Service connection was granted for PTSD in April 1995, and a 
30 percent evaluation was assigned.  This evaluation remained 
in effect until March 1999, when the RO increased the 
veteran's rating to 50 percent disabling.  This was based on 
VA treatment records from October 1996 to September 1998, 
Social Security Administration (SSA) records and a VA 
examination report dated in October 1998.  

The veteran was hospitalized at a VA facility in September 
1996.  He complained of nightmares, flashbacks, night sweats, 
depression and difficulty controlling anger.  PTSD was 
diagnosed and his GAF was 55.  In October 1996, the veteran 
was examined by VA and he reported hearing voices, having 
flashbacks and being hypervigilant.  He stated that he had 
not worked since 1994.  He had a GAF of 60.  The diagnosis 
was, dysthymia, mild; PTSD by history.  The record shows that 
the veteran was granted benefits from SSA in November 1996.  
He was found to be unemployable primarily due to PTSD.  He 
was hospitalized at a VA facility in December 1996 for PTSD 
problems.  It was noted that the veteran had been married and 
divorced three times.  He was currently living in a halfway 
house.  His GAF was 60.  

In 1997, the veteran was treated as an outpatient by VA for 
his PTSD on a regular basis.  Also in 1997, he was 
hospitalized at a VA facility on several occasions due to his 
PTSD symptoms, including nightmares, flashbacks, depression, 
social isolation, anger, visual and auditory hallucinations, 
and sleep problems.  He was hospitalized in November 1997, 
and on discharge in December 1997, his GAF was 39.  Treatment 
continued in 1998, and a February 1998, VA hospitalization 
discharge report noted a GAF of 47.  VA outpatient records 
show continuing treatment on a regular basis in 1998.  VA 
hospitalization discharge report in October 1998 showed a GAF 
of 45.  

On VA examination in October 1998, it was noted that the 
veteran had depression, isolation, heard voices, saw shadows, 
and had nightmares three to four times a week.  It was noted 
that the veteran was divorced eight years prior, since he 
tried to strangle his wife.  It was noted that his wife was 
afraid of him.  He reported that he isolated himself and 
avoided people.  He complained of outbursts of anger for no 
reason.  The veteran had a dysphoric mood, constricted 
affect, and vague auditory and visual hallucinations.  He had 
a GAF of 55.  

The veteran was hospitalized at a VA facility in April 1999.  
He had a blunt affect, euthymic mood, and had auditory and 
visual hallucinations.  He was assigned a GAF of 29.  The 
record shows continuing VA outpatient treatment in 1999.  

The Board notes that the Schedule for Rating Disabilities 
concerning psychiatric disability was revised in November 
1996.  Since this claim was initiated after that time, only 
the new criteria will be considered in this decision.

A 50 percent rating for PTSD is assigned under the Schedule 
for Rating Disabilities when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned under the 
Schedule when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned under the Schedule when there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. Part 4, DC 9411 
(2001).  

Following a review of the evidence of record, the Board finds 
that the evidence supports a finding that an evaluation of 
100 percent is warranted for the veteran's PTSD.  In this 
regard, the Board notes that the veteran has consistently 
reported isolation from others, an inability to work, 
aggressive behavior toward others and nightmares.  He has 
continuous complaints of auditory and visual hallucinations, 
difficulty controlling anger, flashbacks and depression.  He 
has had repeated hospitalizations for his PTSD.  He has not 
worked since 1993.  

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has 
recognized as important, and the Court has defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score between 21 and 30 is defined as "Behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment OR inability 
to function in almost all areas."  A GAF score between 31 
and 40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .).  A GAF score between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  

The veteran's GAF score was 55 on VA examination in October 
1998, and on three other evaluations, he had GAF scores of 39 
(in December 1997), 47 (in February 1998) and 45 (in October 
1998).  Most recently, his GAF was reported to be 29 (in 
April 1999).  These findings reflect severe symptoms, and an 
inability to function in almost all areas.  The clinical 
evidence of record, including VA outpatient treatment 
records, VA hospitalization reports, and various examination 
reports, shows that the veteran continues to complain of 
sleep problems, anger, depression, dislike of others, 
isolation and being unable to work.  He has auditory and 
visual hallucinations.  A longitudinal review of the evidence 
during the appeal period reflects that the veteran has nearly 
total social impairment and that his disability severely 
impairs his ability to obtain or retain employment.  The 
Board thus finds that a 100 percent rating is warranted.  


ORDER

An increased evaluation to 100 percent is granted for PTSD 
subject to controlling regulations governing the payment of 
monetary benefits.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

